EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES RECORD QUARTERLY PRODUCTION AND 2 Commenting on second quarter results, Canadian Natural’s Vice-Chairman John Langille stated, “Our strategy to maintain a well balanced portfolio and optimize capital allocation ensures we have the flexibility to maximize returns on capital, generate significant cash flow and maintain a strong balance sheet through commodity price cycles. We continue to deliver strong oil-weighted production growth while preserving our vast natural gas asset base which will provide significant upside when natural gas prices strengthen.” Steve Laut, President of Canadian Natural continued, “With our balanced and diverse assets, complemented by our proven and effective strategy as executed by our strong teams, we delivered a very strong quarter. Overall production was up and operating costs were down across the board in North America. In addition, we have been nimble and effective in optimizing our capital allocation in the quarter in response to market conditions. We have reduced capital spending in 2012 by approximately 10% and at the same time have slightly increased our BOE and crude oil mid-point production guidance for 2012. This demonstrates the strength of Canadian Natural’s assets, our capital flexibility, the effectiveness of our strategies and the ability of our teams to effectively execute.” QUARTERLY HIGHLIGHTS Three Months Ended Six Months Ended ($ Millions, except per common share amounts) Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Net earnings $ Per common share – basic $ – diluted $ Adjusted net earnings from operations (1) $ Per common share – basic $ – diluted $ Cash flow from operations (2) $ Per common share – basic $ – diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) (3) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in the Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. A barrel of oil equivalent (“BOE”) is derived by converting six thousand cubic feet (“Mcf”) of natural gas to one barrel (“bbl”) of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. § Canadian Natural is committed to operational excellence. In Q2/12 the Company achieved record quarterly production of 679,607 BOE/d and met or exceeded production guidance in all areas of our business. § Total crude oil and NGLs achieved record quarterly production of 470,523 bbl/d representing an increase of 34% and 19% over Q2/11 and Q1/12 levels respectively. The increase in production from Q2/11 was primarily due to efficient, effective and reliable operations achieved at Horizon and successful results from a strong primary heavy crude oil drilling program. The increase in production from Q1/12 was primarily due to improved reliability at Horizon and the timing of steaming cycles in bitumen (“thermal in situ”). § Total natural gas production for Q2/12 was 1,255 MMcf/d representing an increase of 1% over Q2/11 and a decrease of 4% from Q1/12. The increase in production from Q2/11 reflects the impact of natural gas producing properties acquired during 2011 and strong results from the Company’s modest, liquids rich drilling program. The decrease in production from Q1/12 was a result of natural declines reflecting the Company’s strategic decision to allocate capital to higher return crude oil projects and 20 MMcf/d of shut-in natural gas volumes year-to-date. § Canadian Natural generated cash flow from operations for the quarter of $1.75 billion representing an increase of 13% and 37% compared with Q2/11 and Q1/12 cash flow levels respectively. The increase in cash flow was primarily related to higher North America crude oil and synthetic crude oil (“SCO”) sales volumes partially offset by lower crude oil and NGLs and natural gas pricing. 2 Canadian Natural Resources Limited § Adjusted net earnings from operations for the quarter were $606 million, compared with adjusted net earnings of $621 million in Q2/11 and $300 million in Q1/12. The decrease from Q2/11 was primarily due to lower crude oil and NGLs and natural gas pricing partially offset by higher sales volumes from the Company’s North America crude oil and NGLs and oil sands mining operations. The increase from Q1/12 was primarily related to higher North America crude oil and SCO sales volumes partially offset by lower crude oil and NGLs and natural gas pricing. § Primary heavy crude oil production achieved record quarterly production exceeding 122,000 bbl/d representing an increase of 21% compared with Q2/11 and an increase of 2% compared with Q1/12. Canadian Natural targets to drill 54 additional net primary heavy crude oil wells compared with the previous target, for a targeted record of 872 net wells in 2012 and targets to increase annual production by 21% over 2011. Primary heavy crude oil continues to provide the highest return on capital projects in the portfolio. § As expected, thermal in situ production averaged approximately 94,000 bbl/d in Q2/12 as pads began to re-enter the production cycle. Production is targeted to ramp up to facility capacity in Q4/12. Operating costs for the quarter were $10.47/bbl as a result of solid production, modest natural gas prices and strong operational performance. The Company targets to achieve full year operating costs of approximately $9.00/bbl in this segment of the Company. § Kirby South Phase 1 was 53% complete at the end of the second quarter. The project remains on schedule with first steam-in targeted for Q4/13. Drilling is nearing completion on the fourth of seven pads with wells confirming geological expectations. § Horizon demonstrated strong operational performance in the quarter. Production averaged 115,823 bbl/d, highlighting the Company’s commitment to safe, steady and reliable operations and the positive impact of the third ore preparation plant (“OPP”) being fully operational. The third OPP has increased overall reliability and improved steady operations in the upgrader. § In response to the uncertain outlook on commodity prices, targeted capital expenditures for 2012 are being re-allocated from natural gas to higher return primary heavy crude oil projects and overall capital expenditures in 2012 are being reduced by approximately $680 million while BOE and crude oil mid-point production guidance was slightly increased. Capital allocation reductions were primarily in the areas of Horizon oil sands expansion and North America natural gas. § To date in 2012, Canadian Natural has purchased 6,196,600 common shares for cancellation at a weighted average price of $28.91 per common share. § Declared a quarterly cash dividend on common shares of $0.105 per common share payable October 1, 2012. Canadian Natural Resources Limited 3 OPERATIONS REVIEW AND CAPITAL ALLOCATION In order to facilitate efficient operations, Canadian Natural focuses its activities in core regions where it can own a substantial land base and associated infrastructure. Land inventories are maintained to enable continuous exploitation of play types and geological trends, greatly reducing overall exploration risk. By owning associated infrastructure, the Company is able to maximize utilization of its production facilities, thereby increasing control over production costs. Further, the Company maintains large project inventories and production diversification among each of the commodities it produces; light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, bitumen (“thermal in situ”), and SCO (herein collectively referred to as “crude oil”), natural gas and NGLs. A large diversified project portfolio enables the effective allocation of capital to higher return opportunities. OPERATIONS REVIEW Drilling activity (number of wells) Six Months Ended Jun 30 Gross Net Gross Net Crude oil Natural gas 25 23 39 35 Dry 8 8 22 21 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 99% 96% North America Exploration and Production North America crude oil and NGLs Three Months Ended Six Months Ended Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil Net successful wells drilled Success rate 99% 98% 97% 99% 96% § Production averaged 316,483 bbl/d in Q2/12 representing an increase of 7% from Q2/11 and an increase of 4% from Q1/12. The increase in production from Q2/11 was a result of successful primary heavy and light crude oil drilling programs offset by the timing of thermal in situ steaming cycles. The increase in production from Q1/12 was a result of the ramp up of thermal in situ production as pads re-entered the production cycle. § Primary heavy crude oil production achieved record quarterly production exceeding 122,000 bbl/d representing an increase of 21% compared with Q2/11 and an increase of 2% compared with Q1/12. Canadian Natural targets to drill 54 additional net primary heavy crude oil wells compared with the previous target, for a targeted record of 872 net wells in 2012 and targets to increase annual production by 21% over 2011. Primary heavy crude oil continues to provide the highest return on capital projects in the portfolio. § North America light crude oil and NGLs quarterly production increased 17% from Q2/11 as a result of a successful light oil drilling program and increased liquid recoveries from Septimus following the completion of a tie in to a deep cut facility. North America light crude oil and NGLs is a significant part of Canadian Natural’s balanced portfolio, averaging approximately 62,500 bbl/d in the quarter. 4 Canadian Natural Resources Limited § At Pelican Lake, reservoir performance continues to be positive with July production of approximately 40,000 bbl/d. The Company has commenced construction of a 25,000 bbl/d battery to support targeted production growth from the polymer flood and year-to-date has drilled 30 of the 72 net wells targeted for 2012. Canadian Natural targets to ultimately recover 561 million barrels (363 million barrels of proved plus probable reserves and 198 million barrels of contingent resources) of additional crude oil through a disciplined multi-year expansion plan. § Canadian Natural’s robust portfolio of thermal in situ projects is a significant part of the Company’s defined plan to transition to a longer-life, more sustainable asset base with the ability to generate significant shareholder value for decades to come. The Company targets to grow thermal in situ production to approximately 500,000 bbl/d of capacity by delivering projects that will add 40,000 bbl/d of production every two to three years. — As expected, thermal in situ production averaged approximately 94,000 bbl/d in Q2/12 as pads began to re-enter the production cycle. Production is targeted to ramp up to facility capacity in Q4/12. The Company targets to maximize steam plant capacity through the completion of low cost pad-add projects at Primrose; projects currently under construction are on schedule and on budget. — Thermal in situ operating costs for the quarter were $10.47/bbl as a result of solid production, modest natural gas prices and strong operational performance. The Company targets to achieve full year operating costs of approximately $9.00/bbl in this segment of the Company. — Kirby South Phase 1 was 53% complete at the end of the second quarter. The project remains on schedule with first steam-in targeted for Q4/13. Drilling is nearing completion on the fourth of seven pads with wells confirming geological expectations. — On Kirby North Phase 1, the 2012 statigraphic (“strat”) test well drilling program has been completed and procurement of long lead items is progressing. First steam-in is targeted for early 2016. — At Grouse, design basis memorandum engineering is progressing on track with completion targeted for 2012. First steam-in is targeted for late 2017. § For Q3/12, the Company plans to drill 42 net thermal in situ wells and 290 net crude oil wells, excluding strat test and service wells. § As expected, North America crude oil and NGLs operating costs decreased to $13.10/bbl in Q2/12 from $15.40/bbl in Q1/12. The decrease was primarily due to reduced primary heavy crude oil operating costs as a result of strategic capital investments made during the first half of 2012. North America natural gas Three Months Ended Six Months Ended Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Natural gas production (MMcf/d) Net wells targeting natural gas 4 19 10 23 36 Net successful wells drilled 4 19 10 23 35 Success rate 100% 100% 100% 100% 97% § North America natural gas production for the quarter averaged 1,230 MMcf/d representing an increase of 1% from Q2/11 and a decrease of 4% from Q1/12. The increase in production from Q2/11 reflects the impact of natural gas producing properties acquired during 2011 and strong results from the Company’s modest, liquids rich drilling program. The decrease in production from Q1/12 was a result of natural declines reflecting the Company’s strategic decision to allocate capital to higher return crude oil projects. § Canadian Natural is the second largest producer of natural gas in Canada and an industry leader in low natural gas operating costs. During 2012, the Company has shut-in approximately 20 MMcf/d of natural gas in response to low natural gas prices and currently has approximately 40 MMcf/d of natural gas shut-in. Canadian Natural Resources Limited 5 § The continued weakness in natural gas prices has resulted in a further reduction in capital allocated to natural gas. 2012 drilling has been reduced by 36 net wells compared with the original budget and the completion of 10 Septimus wells has been deferred along with the facility expansion. § As expected, North America natural gas operating costs decreased to $1.13/Mcf in Q2/12 from $1.33/Mcf in Q1/12 as high operating cost properties acquired in late 2011 were fully integrated with existing operations. Canadian Natural’s extensive infrastructure and land base combined with a disciplined approach is what drives the Company’s ability to create value in a modest commodity price environment. International Exploration and Production Three Months Ended Six Months Ended Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Crude oil production (bbl/d) North Sea Offshore Africa Natural gas production (MMcf/d) North Sea 2 3 7 2 8 Offshore Africa 23 18 15 20 19 Net wells targeting crude oil – Net successful wells drilled – Success rate – 0% § North Sea crude oil production averaged 17,619 bbl/d during Q2/12 representing a decrease of 46% compared with Q2/11 and a decrease of 24% compared with Q1/12. The decrease from Q2/11 was primarily a result of a 20 day shut-in of all Ninian platforms and associated fields due to unplanned maintenance on a third party pipeline and suspended operations at Banff/Kyle. In Q4/11 the Banff/Kyle floating production storage offloading vessel (“FPSO”) suffered damage from severe storm conditions. The decrease from Q1/12 was primarily due to unplanned maintenance on the third party pipeline that temporarily shut-in all Ninian platforms and associated fields. Planned turnarounds at Ninian North and Ninian Central and third party pipeline maintenance are scheduled for Q3/12. § Production in Offshore Africa averaged 20,598 bbl/d during Q2/12 representing a decrease of 3% compared with Q2/11 and a decrease of 1% compared with Q1/12. The decrease from Q2/11 and Q1/12 was primarily a result of natural field declines. The Company’s eight well infill drilling program at the Espoir field is targeted to commence in Q4/12. The Company targets additional production of 6,500 BOE/d at the completion of the Espoir drilling program. § Conversion of the license of the Company’s 100% working interest block in South Africa was completed in the quarter and all regulatory requirements to drill a well are complete. Targeted drilling windows are from Q4/13 to Q1/14 and from Q4/14 to Q1/15. North America Oil Sands Mining and Upgrading – Horizon Three Months Ended Six Months Ended Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Synthetic crude oil production (bbl/d) – § Horizon demonstrated strong operational performance in the quarter. Production averaged 115,823 bbl/d, highlighting the Company’s commitment to safe, steady and reliable operations and the positive impact of the third OPP being fully operational. The third OPP has increased overall reliability and improved steady operations in the upgrader. § Enhanced operational discipline and focus on safe, steady and reliable operations allows the Company to be proactive in planned maintenance activities. Performance in Q2/12 along with proactive maintenance scheduled for Q3/12 gives the Company confidence to increase full year mid-point guidance by 4% to 94,000 bbl/d for Horizon. 6 Canadian Natural Resources Limited § As expected, operating costs for the quarter averaged $36.98/bbl. Through future expansion, Canadian Natural targets to reduce operating costs per barrel by increasing production disproportionately to largely fixed operating costs. § Canadian Natural’s staged expansion to 250,000 bbl/d of SCO production capacity continues to progress on track. Thus far, several lump sum contracts have been awarded and projects currently under construction are trending at or below cost estimates. The Company’s 100% working interest in this project allows for significant capital flexibility; the 2012 project capital for Horizon was reduced by $330 million to $1.55 billion. The decrease in 2012 capital is a result of overall cost reductions and strategic deferrals to achieve greater cost certainty. MARKETING Three Months Ended Six Months Ended Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Crude oil and NGLs pricing WTI benchmark price (US$/bbl) (1) $ WCS blend differential from WTI (%) (2) 24% 21% 17% 23% 20% SCO price (US$/bbl) $ Average realized pricing before risk management (C$/bbl) (3) $ Natural gas pricing AECO benchmark price (C$/GJ) $ Average realized pricing before risk management (C$/Mcf) $ West Texas Intermediate (“WTI”). Western Canadian Select (“WCS”). Excludes SCO. § In Q2/12, WTI pricing decreased by 9% from Q2/11 and Q1/12 partially due to supply and demand imbalances. § The WCS heavy crude oil differential as a percent of WTI averaged 24% in Q2/12, in line with the Company’s long term expectations and well below historical averages. The WCS heavy differential widened from Q1/12 as a result of planned and unplanned maintenance at key refineries in the United States and Canada. The Company anticipates volatility in the differential in 2012 and narrowing of the differential thereafter as additional conversion and pipeline capacity come on stream. § During Q2/12, Canadian Natural contributed 154,000 bbl/d of its heavy crude oil stream to the WCS blend. The Company is the largest contributor of the WCS blend, accounting for 53%. § AECO benchmark natural gas prices weakened in Q2/12 compared with Q2/11 and Q1/12 due to supply and demand imbalances in North America. AECO has increased from a low of $1.43/GJ in April primarily due to increased seasonal demand and increased demand from the power generation sector. REDWATER UPGRADING AND REFINING Supporting and participating in projects that add incremental conversion capacity is a key part of the Company’s marketing strategy. Canadian Natural, in a partnership agreement with North West Upgrading Inc., continues to move forward with detailed engineering regarding the construction and operation of a bitumen refinery near Redwater, Alberta. Project development is dependent upon completion of detailed engineering and final project sanction by the partnership and its partners and approval of the final tolls. Board sanction is currently targeted in 2012. Canadian Natural Resources Limited 7 FINANCIAL REVIEW The financial position of Canadian Natural remains strong as the Company continues to implement proven strategies and focuses on disciplined capital allocation. Canadian Natural’s cash flow generation, credit facilities, diverse asset base and related capital expenditure programs, and commodity hedging policy all support a flexible financial position and provide the right financial resources for the near, mid and long term. § The Company’s strategy is to maintain a diverse portfolio balanced across various commodity types. The Company achieved record production of 679,607 BOE/d for the quarter with over 96% of production located in G8 countries. § Canadian Natural has a strong balance sheet with debt to book capitalization of 26% and debt to EBITDA of 1.0. At June 30, 2012, long-term debt amounted to $8.5 billion compared with $8.6 billion at December 31, 2011. § During the quarter, the Company issued $500 million of 3.05% medium-term unsecured notes due June 2019 to Canadian investors and extended the $1.5 billion revolving syndicated credit facility to June 2016. § Canadian Natural maintains significant financial stability and liquidity represented by approximately $4.4 billion in available unused bank lines at the end of the quarter. § The Company’s commodity hedging program protects investment returns, ensures ongoing balance sheet strength and supports the Company’s cash flow for its capital expenditures programs. The Company has hedged approximately half of the remaining crude oil volumes forecasted for 2012 through a combination of puts and collars. § In Q2/12, Toronto Stock Exchange accepted notice of Canadian Natural’s renewal of its Normal Course Issuer Bid through the facilities of Toronto Stock Exchange and the New York Stock Exchange. The notice provides that Canadian Natural may, during the 12 month period commencing April 9, 2012 and ending April 8, 2013, purchase for cancellation on Toronto Stock Exchange and the New York Stock Exchange up to 55,027,447 shares. § To date in 2012, Canadian Natural has purchased 6,196,600 common shares for cancellation at a weighted average price of $28.91 per common share. § Declared a quarterly cash dividend on common shares of $0.105 per common share payable October 1, 2012. OUTLOOK The Company forecasts 2012 production levels before royalties to average between 1,220 and 1,235 MMcf/d of natural gas and between 454,000 and 474,000 bbl/d of crude oil and NGLs. Q3/12 production guidance before royalties is forecast to average between 1,170 and 1,190 MMcf/d of natural gas and between 451,000 and 480,000 bbl/d of crude oil and NGLs. Detailed guidance on production levels, capital allocation and operating costs can be found on the Company’s website at www.cnrl.com. 8 Canadian Natural Resources Limited MANAGEMENT’S DISCUSSION AND ANALYSIS Forward-Looking Statements Certain statements relating to Canadian Natural Resources Limited (the “Company”) in this document or documents incorporated herein by reference constitute forward-looking statements or information (collectively referred to herein as “forward-looking statements”) within the meaning of applicable securities legislation. Forward-looking statements can be identified by the words “believe”, “anticipate”, “expect”, “plan”, “estimate”, “target”, “continue”, “could”, “intend”, “may”, “potential”, “predict”, “should”, “will”, “objective”, “project”, “forecast”, “goal”, “guidance”, “outlook”, “effort”, “seeks”, “schedule” or expressions of a similar nature suggesting future outcome or statements regarding an outlook. Disclosure related to expected future commodity pricing, forecast or anticipated production volumes and costs, royalties, operating costs, capital expenditures, income tax expenses and other guidance provided throughout this Management’s Discussion and Analysis (“MD&A”), constitute forward-looking statements. Disclosure of plans relating to and expected results of existing and future developments, including but not limited to the Horizon Oil Sands operations and future expansions, Primrose, Pelican Lake, the Kirby Thermal Oil Sands Project, the Keystone XL Pipeline US Gulf Coast expansion, and the construction and future operations of the North West Redwater bitumen upgrader and refinery also constitute forward-looking statements. This forward-looking information is based on annual budgets and multi-year forecasts, and is reviewed and revised throughout the year as necessary in the context of targeted financial ratios, project returns, product pricing expectations and balance in project risk and time horizons. These statements are not guarantees of future performance and are subject to certain risks. The reader should not place undue reliance on these forward-looking statements as there can be no assurances that the plans, initiatives or expectations upon which they are based will occur. In addition, statements relating to “reserves” are deemed to be forward-looking statements as they involve the implied assessment based on certain estimates and assumptions that the reserves described can be profitably produced in the future. There are numerous uncertainties inherent in estimating quantities of proved and proved plus probable crude oil and natural gas reserves and in projecting future rates of production and the timing of development expenditures. The total amount or timing of actual future production may vary significantly from reserve and production estimates. The forward-looking statements are based on current expectations, estimates and projections about the Company and the industry in which the Company operates, which speak only as of the date such statements were made or as of the date of the report or document in which they are contained, and are subject to known and unknown risks and uncertainties that could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such risks and uncertainties include, among others: general economic and business conditions which will, among other things, impact demand for and market prices of the Company’s products; volatility of and assumptions regarding crude oil and natural gas prices; fluctuations in currency and interest rates; assumptions on which the Company’s current guidance is based; economic conditions in the countries and regions in which the Company conducts business; political uncertainty, including actions of or against terrorists, insurgent groups or other conflict including conflict between states; industry capacity; ability of the Company to implement its business strategy, including exploration and development activities; impact of competition; the Company’s defense of lawsuits; availability and cost of seismic, drilling and other equipment; ability of the Company and its subsidiaries to complete capital programs; the Company’s and its subsidiaries’ ability to secure adequate transportation for its products; unexpected disruptions or delays in the resumption of the mining, extracting or upgrading of the Company’s bitumen products; potential delays or changes in plans with respect to exploration or development projects or capital expenditures; ability of the Company to attract the necessary labour required to build its thermal and oil sands mining projects; operating hazards and other difficulties inherent in the exploration for and production and sale of crude oil and natural gas and in mining, extracting or upgrading the Company’s bitumen products; availability and cost of financing; the Company’s and its subsidiaries’ success of exploration and development activities and their ability to replace and expand crude oil and natural gas reserves; timing and success of integrating the business and operations of acquired companies; production levels; imprecision of reserve estimates and estimates of recoverable quantities of crude oil, natural gas and natural gas liquids (“NGLs”) not currently classified as proved; actions by governmental authorities; government regulations and the expenditures required to comply with them (especially safety and environmental laws and regulations and the impact of climate change initiatives on capital and operating costs); asset retirement obligations; the adequacy of the Company’s provision for taxes; and other circumstances affecting revenues and expenses. Canadian Natural Resources Limited 9 The Company’s operations have been, and in the future may be, affected by political developments and by federal, provincial and local laws and regulations such as restrictions on production, changes in taxes, royalties and other amounts payable to governments or governmental agencies, price or gathering rate controls and environmental protection regulations. Should one or more of these risks or uncertainties materialize, or should any of the Company’s assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. The impact of any one factor on a particular forward-looking statement is not determinable with certainty as such factors are dependent upon other factors, and the Company’s course of action would depend upon its assessment of the future considering all information then available. Readers are cautioned that the foregoing list of factors is not exhaustive. Unpredictable or unknown factors not discussed in this report could also have material adverse effects on forward-looking statements. Although the Company believes that the expectations conveyed by the forward-looking statements are reasonable based on information available to it on the date such forward-looking statements are made, no assurances can be given as to future results, levels of activity and achievements. All subsequent forward-looking statements, whether written or oral, attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by these cautionary statements. Except as required by law, the Company assumes no obligation to update forward-looking statements, whether as a result of new information, future events or other factors, or the foregoing factors affecting this information, should circumstances or Management’s estimates or opinions change. Management’s Discussion and Analysis This MD&A of the financial condition and results of operations of the Company should be read in conjunction with the unaudited interim consolidated financial statements for the three and six months ended June 30, 2012 and the MD&A and the audited consolidated financial statements for the year ended December 31, 2011. All dollar amounts are referenced in millions of Canadian dollars, except where noted otherwise. The Company’s consolidated financial statements for the period ended June 30, 2012 and this MD&A have been prepared in accordance with International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board. Unless otherwise stated, 2010 comparative figures have been restated in accordance with IFRS issued as at December 31, 2011. This MD&A includes references to financial measures commonly used in the crude oil and natural gas industry, such as adjusted net earnings from operations, cash flow from operations, and cash production costs. These financial measures are not defined by IFRS and therefore are referred to as non-GAAP measures. The non-GAAP measures used by the Company may not be comparable to similar measures presented by other companies. The Company uses these non-GAAP measures to evaluate its performance. The non-GAAP measures should not be considered an alternative to or more meaningful than net earnings, as determined in accordance with IFRS, as an indication of the Company's performance. The non-GAAP measures adjusted net earnings from operations and cash flow from operations are reconciled to net earnings, as determined in accordance with IFRS, in the “Financial Highlights” section of this MD&A. The derivation of cash production costs is included in the “Operating Highlights – Oil Sands Mining and Upgrading” section of this MD&A. The Company also presents certain non-GAAP financial ratios and their derivation in the “Liquidity and Capital Resources” section of this MD&A. A Barrel of Oil Equivalent (“BOE”) is derived by converting six thousand cubic feet of natural gas to one barrel of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. In addition, for the purposes of this MD&A, crude oil is defined to include the following commodities: light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, bitumen (thermal oil), and synthetic crude oil. Production volumes and per unit statistics are presented throughout this MD&A on a “before royalty” or “gross” basis, and realized prices are net of transportation and blending costs and exclude the effect of risk management activities. Production on an “after royalty” or “net” basis is also presented for information purposes only. The following discussion refers primarily to the Company’s financial results for the three and six months ended June 30, 2012 in relation to the comparable periods in 2011 and the first quarter of 2012. The accompanying tables form an integral part of this MD&A. This MD&A is dated August 8, 2012. Additional information relating to the Company, including its Annual Information Form for the year ended December 31, 2011, is available on SEDAR at www.sedar.com, and on EDGAR at www.sec.gov. 10 Canadian Natural Resources Limited FINANCIAL HIGHLIGHTS ($ millions, except per common share amounts) Three Months Ended Six Months Ended Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Product sales $ Net earnings $ Per common share – basic $ – diluted $ Adjusted net earnings from operations (1) $ Per common share – basic $ – diluted $ Cash flow from operations (2) $ Per common share – basic $ – diluted $ Capital expenditures, net of dispositions $ Adjusted net earnings from operations is a non-GAAP measure that represents net earnings adjusted for certain items of a non-operational nature. The Company evaluates its performance based on adjusted net earnings from operations. The reconciliation “Adjusted Net Earnings from Operations” presented below lists the after-tax effects of certain items of a non-operational nature that are included in the Company’s financial results. Adjusted net earnings from operations may not be comparable to similar measures presented by other companies. Cash flow from operations is a non-GAAP measure that represents net earnings adjusted for non-cash items before working capital adjustments. The Company evaluates its performance based on cash flow from operations. The Company considers cash flow from operations a key measure as it demonstrates the Company’s ability to generate the cash flow necessary to fund future growth through capital investment and to repay debt. The reconciliation “Cash Flow from Operations” presented lists certain non-cash items that are included in the Company’s financial results. Cash flow from operations may not be comparable to similar measures presented by other companies. Adjusted Net Earnings from Operations Three Months Ended Six Months Ended ($ millions) Jun 30 Mar 31 Jun 30 Jun 30 Jun 30 Net earnings as reported $
